     Case 2:20-cv-00845-GW-E Document 13 Filed 03/13/20 Page 1 of 2 Page ID #:45




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@ toddflaw.com
7    Attorneys for Plaintiff
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11   LALA SLOATMAN, individually and )                  Case No.
12   on behalf of all others similarly situated, )
                                                 )      2:20-cv-00845-GW-Ex
13
     Plaintiff,                                  )
14                                               )      NOTICE OF VOLUNTARY
            vs.                                  )      DISMISSAL OF ACTION WITH
15
                                                 )      PREJUDICE AS TO PLAINTIFF
16   RE/MAX, LLC, and DOES 1 through )                  AND WITHOUT PREJUDICE AS
     10, inclusive, and each of them,            )      TO THE PUTATIVE CLASS.
17
                                                 )
18
     Defendant.                                  )
19                                               )
20
     NOW COMES THE PLAINTIFF by and through their attorneys to respectfully
21
     move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22
     and without prejudice as to the class. No Defendant has filed either an answer or
23
     a motion for summary judgment at this time, and no Court order is necessary
24
     pursuant           to          the               Fed.          R.        Civ.   P.
25
     Respectfully submitted this 13th Day of March, 2020,
26

27                                              By: s/Todd M. Friedman Esq.
28
                                                     Todd M. Friedman
                                                   Attorney for Plaintiff


                                          Notice of Dismissal - 1
     Case 2:20-cv-00845-GW-E Document 13 Filed 03/13/20 Page 2 of 2 Page ID #:46




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on March 13, 2020 2019, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on March 13, 2020, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                           By: s/Todd M. Friedman Esq.
                                                 Todd M. Friedman
10
                                                 Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
